 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of this 17th day of July,
2014, is entered into by and between Hubert J. Blanchette (“Executive”) and
Bitzio, Inc., a Nevada corporation (the “Company”).

 

RECITALS

 

WHEREAS, Executive and the Company have entered into a Share Exchange Agreement
pursuant to which the Company is purchasing Lexi-Luu Designs, Inc. from
Executive and others, and said agreement contemplates that the parties will
enter into this Employment Agreement.

 

WHEREAS, the Company believes that the future growth, profitability and success
of the business of the Company will be significantly enhanced by the employment
of Executive as Chief Executive Officer of its subsidiary, Lexi-Luu Designs ,
Inc.

 

WHEREAS, subject to the terms and conditions of this Agreement, the Company
desires to employ the Executive, and the Executive desires to accept such
employment with the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

I. DEFINITIONS

 

1.1 Certain Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth below:

 

(a) “Act” means the Nevada General Corporation Law, as amended from time to tim.

 

(b) “Agreement”: has the meaning set forth in the introductory paragraph.

 

(c) “Board”: means the Board of Directors of the Company.

 

(d) “Business Day”: means any day other than a Saturday or Sunday or a day on
which the Federal Reserve Bank of New York is closed.

  



 

 

 

(e) “Cause”: means (i) the willful failure of Executive to perform substantially
Executive’s duties with the Company (as described in Section 2.2) or to follow a
lawful reasonable directive from the Board (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties or to follow a lawful
reasonable directive and Executive is given a reasonable opportunity (not to
exceed thirty (30) days) to cure any such failure to substantially perform, if
curable; or (ii) (A) any willful act of fraud, or embezzlement or theft by
Executive, in each case, in connection with Executive’s duties hereunder or in
the course of Executive’s employment hereunder or (B) Executive’s admission in
any court, or conviction of, a felony involving moral turpitude, fraud, or
embezzlement, theft or misrepresentation. For the avoidance of doubt, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith and without
reasonable belief that Executive’s action or omission was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company. The
cessation of employment of Executive shall not be deemed to be for Cause unless
and until there shall have been delivered to Executive a copy of a resolution
duly adopted by the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to Executive and Executive is given
an opportunity, together with counsel for Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, Executive is
guilty of the conduct described above, and specifying the particulars thereof in
detail.

  

(f) “Company”: has the meaning set forth in the introductory paragraph.

 

(g) “Disability”: means a physical or mental incapacity as a result of which
Executive becomes unable to continue to perform fully his duties under this
Agreement for 90 consecutive calendar days or for shorter periods aggregating 90
or more days in any 12-month period or upon the determination by a physician
selected by the Company on account of Executive’s mental or physical incapacity
that Executive will be unable to return to work and perform his duties on a
full-time basis within 90 calendar days following the date of such
determination.

 

(h) “Effective Date”: means July 17, 2014.

 

(i) “Executive”: has the meaning set forth in the introductory paragraph.

 

(j) “Employment Period”: has the meaning set forth in Section 2.1.

 

(k) “Good Reason”: means, without Executive’s express written consent, the
occurrence of any of the following circumstances unless such circumstances are
fully corrected prior to the date of termination specified in the written notice
given by Executive notifying the Company of his resignation for Good Reason:

 

  i. The assignment to Executive of any duties inconsistent with his status as
Chief Executive Officer of Lexi Luu, Inc. or an adverse alteration in the nature
or status of his responsibilities;         ii. The failure of Executive to be
elected/re-elected as a member of the board of directors of Lexi Luu, Inc.;

 



2

 

 

  iii. A reduction by the Company in his base salary as set forth in Section
2.3(a) or as the same may be increased from time to time pursuant to paragraph
2.3(a) hereof;         iv. The relocation of the principal executive offices of
Lexi Luu Designs, Inc. to a location other than its current place of operation,
or the Company’s requiring Executive to be based anywhere other than at the
aforesaid offices; or         v. The failure by the Company to pay to Executive
any material portion of his compensation, except pursuant to a compensation
deferral elected by Executive.

 

(l) “Person”: means an individual, a corporation, a partnership, a limited
liability company, an association, a trust, a joint stock company, a joint
venture, an unincorporated organization or any federal, state, county, city,
municipal or other local or foreign government or any subdivision, authority,
commission, board, bureau, court, administrative panel or other instrumentality
thereof.

 

(m) “Profit Share”: has the meaning set forth in Section 2.3(b). “

 

(n) “Salary”: has the meaning set forth in Section 2.3(a). “

 

(o) “Termination Date”: has the meaning set forth in Section 2.1.

 

II. TERMS OF EMPLOYMENT

 

2.1 Employment Period. Executive’s employment under this Agreement will commence
on the Effective Date and shall continue until the fifth anniversary of the
Effective Date, unless sooner terminated in accordance with Section 2.5. The
period of Executive’s employment under this Agreement as determined under the
preceding sentence is referred to herein as the “Employment Period,” and the
date on which such employment terminates pursuant to this Section 2.1 or Section
2.5 is referred to herein as the “Termination Date.”

 

2.2 Duties During Employment Period. Executive will be employed by the Company
as the Chief Executive Officer of Lexi Luu, Inc. Executive will report to the
Chief Executive Officer of the Company and to the Board. In such capacity,
Executive will perform such duties and exercise such powers as are set forth in
the Act or as reasonably assigned to Executive by the Board or by the Chief
Executive Officer from time to time. Executive will also serve as a member of
the Board of Directors of the Company and the Board of Directors of Lexi-Luu
Designs, Inc. Executive shall devote his full business time and attention to his
duties hereunder, except that Executive may serve on advisory boards or the
board of directors of other companies if such service does not substantially
interfere with his duties to the Company or create a conflict of interest.

 

3

 

 

2.3 Compensation.

 

(a) Salary. For Executive’s services under this Agreement, the Company will pay
to Executive an annual salary (“Salary”). The annual Salary will be One Hundred
Fifty Thousand Dollars ($150,000). The Board may review the amount of the Salary
in six months, and the Board may adjust the Salary upwards after any such
review, with any such upward adjustments effective as of the dates determined by
the Board. There will be no diminution of the Salary (as increased from time to
time). Except as set forth in Section 2.3(a-1) below, Executive’s Salary will be
payable to Executive periodically, but not less frequently than once a month.

 

(a-1) Salary Deferral. During the period from the Effective Date through May 31,
2015, the Company will defer payment of $7,500 per month and pay only $5,000 per
month in cash, provided that portions approved by Executive of the salaries of
the Company’s other executive officers are likewise deferred. The Company’s
obligation to pay the deferred portion will be satisfied by issuing to Executive
on June 1, 2015 52,500,000 shares of the Company’s common stock, representing
deferred salary of $78,750 converted to shares at $0.0015 per share.

 

(b) Profit Share. Thirty days after the end of each half-calendar year (i.e. on
January 30 and July 30 of each year), Lexi-Luu Designs, Inc. will pay Executive
an amount equal to five percent (5%) of the contribution margin realized by
Lexi-Luu Designs, Inc. during the preceding half-year from sales to the Existing
Customers. Contribution margin will be measured in a manner consistent with the
Company’s general practice for marketing metrics. The “Existing Customers”
consist of all entities that submitted purchase orders to Lexi-Luu Designs, Inc.
during the twenty-four months preceding the Effective Date.

 

(c) Equity Interest. Promptly after the execution of this agreement, the
Executive will be issued 50,000,000 shares of the Company’s common stock, which
will vest over a 2 year period, with 1/8 of the shares vesting every quarter.

 

(d) Deductions and Withholdings. All amounts payable or that become payable
under this Agreement will be subject to any deductions and withholdings required
by law.

 

2.4 Benefits.

 

(a) Benefits. Except as otherwise addressed in this Section 2.4, during the
Employment Period, Executive shall be entitled to participate in all pension,
medical, retirement and other benefit plans and programs generally available to
the Company’s senior officers, including participation in incentive compensation
programs such as bonus programs and stock options. The Company will adopt a
stock option program during 2014 for the benefit of executives and key
employees.

 

(b) Vacation. Executive shall be entitled to paid vacation time of four (4)
weeks per fiscal year taken in accordance with the vacation policy of the
Company. Executive shall also be entitled to all paid holidays and to reasonable
sick leave in accordance with the policies of the Company applicable to its
executive management. Executive will accrue vacation pro rata on a monthly basis
so long as Executive’s total accrued vacation does not exceed eight (8) weeks.
Should Executive’s accrued vacation time reach 8 weeks, Executive will cease to
accrue vacation until Executive’s accrued vacation time falls below that level.

 

4

 

 

(c) Expenses. Subject to compliance with the Company’s policies as from time to
time in effect regarding the incurrence, substantiation and verification of
business expenses during the Employment Period, the Company will pay or
reimburse Executive for all reasonable expenses incurred in connection with the
performance of Executive’s duties under this Agreement or for promoting,
pursuing or otherwise furthering the business of the Company, including
Executive’s reasonable expenses for travel, entertainment and similar items.

 

2.5 Termination. Executive acknowledges and agrees that Executive’s right to
compensation under this Agreement terminates at the end of the Employment
Period, except as otherwise provided in this Agreement or by law.

 

(a) Termination by the Company for Cause or Resignation without Good Reason.

 

(b) The Company will have the right to terminate Executive’s employment under
this Agreement for Cause upon ten (10) days prior written notice to Executive
and pursuant to the definition of “Cause” as set forth in Section 1.1(e) hereof.
In the event that the Company has afforded the Executive a cure period as
described in Section 1.1(e), the notice period to Executive may, at the option
of the Board, run concurrent with the cure period. Executive shall resign from
the Board promptly after the Company’s request, in the event Executive is so
terminated or Executive resigns with or without Good Reason.

 

(c) If Executive is terminated For Cause, or if he resigns his position without
Good Reason, then: (a) all of his rights and benefits under this Agreement shall
thereupon terminate and his employment shall be deemed terminated on the date of
such termination or resignation; (b) he shall be entitled to all accrued Salary,
Profit Share, vested options, rights, payments and benefits earned, vested or
paid on or before such date under the Company’s plans and programs, but unvested
Company stock options granted to Executive by the Company pursuant to a Company
stock option plan (“Company Stock Options”) will be deemed terminated; (c) his
right to exercise vested Company Stock Options will expire 90 days from the date
of such termination or resignation, and all stock options not so exercised will
be deemed terminated; (d) the Company shall pay Executive all accrued but unused
vacation earned by Executive through the Termination Date and all unreimbursed
expenses incurred by Executive prior to the Termination Date; and (e) his right
to indemnification under the Company’s charter and bylaws or pursuant to the Act
will continue in force. The Company shall make all payments due to Executive
pursuant to this Section 2.5 promptly following his last day of employment with
the Company.

 

5

 

 

(d) Termination by Death of Executive. If Executive dies during the Employment
Period, the Company will pay to such Person or Persons as Executive may
designate in writing or, in the absence of such designation, to the estate of
Executive, the sum of (i) accrued but unpaid Salary earned prior to Executive’s
death, (ii) accrued but unused vacation earned prior to Executive’s death, (iii)
all unreimbursed expenses incurred by Executive prior to his death, (iv) all
benefits they are entitled to under the terms of the Company’s benefit plans and
programs by reason of a participant’s death during active employment, including
applicable rights and benefits under the Company’s equity plans. Notwithstanding
anything to the contrary contained in the Company’s equity plan documents or in
this paragraph, upon Executive’s death one hundred percent (100%) of Executive’s
unvested Company Stock Options, if any, will vest.

 

(e) Termination for Disability. The Company will have the right to terminate
Executive’s employment under this Agreement at any time upon the Disability of
Executive during the Employment Period. If Executive’s employment is terminated
because of Executive’s Disability, the Company will pay to Executive the sum of
(i) accrued but unpaid Salary earned prior to Executive’s Disability, (ii)
accrued but unused vacation earned by Executive prior to Executive’s Disability
and (iii) all unreimbursed expenses incurred by Executive prior to his
Disability. Notwithstanding such termination of employment, the Company shall
continue to provide to Executive the benefits of those Company plans under which
Executive qualifies until the expiration of the term remaining in this
Agreement.

 

III. MISCELLANEOUS

 

3.1 Assignment of Inventions. Executive agrees to promptly make full written
disclosure to the Company of all Inventions, and to assign to the Company all
right, title and interest in and to any and all Inventions. Executive further
acknowledges that all Inventions are “works made for hire” as that term is
defined in the United States Copyright Act. As used herein, the term
“Inventions” means all original designs, works of authorship, developments,
concepts, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, that Executive may individually or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice during the period of employment with the
Company. The term “Inventions” does not, however, apply to, and this Section 3.1
does not require an assignment of, any invention that the Executive develops
entirely on his own time without using the Company’s equipment, supplies,
facilities, or trade secret information, except for those inventions that
either: (i) relate at the time of conception or reduction to practice to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company, or (ii) result from any work performed by Executive
for the Company.

 

3.2 Notices. Any notice to be given or to be served upon any Party in connection
with this Agreement must be in writing (which may include facsimile) and will be
deemed to have been given and received when delivered to the address specified
by the Party to receive the notice. Any Party may, at any time by giving five
(5) days’ prior written notice to the other Party, designate any other address
in substitution of the foregoing address to which such notice will be given.
Such notices will be given to a Party at the address specified below:

 

If to Company:

Bitzio, Inc.

9625 Cozycroft Avenue, Suite A

Chatsworth, CA 91311

 

6

 

 

If to Executive:

Hubert J. Blanchette

6040 East Main St.#446

Mesa, AZ 85205

 

Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 3.2, (b) delivered by confirmed facsimile transmission
to the facsimile number provided in this Section 3.2, (c) by email, confirmed by
one of the other means described in this Section 3.2, or (d) delivered by
registered or certified mail or by reputable national overnight courier service
in the manner described above to the address provided in this Section 3.2 (in
each case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 3.2). Any Party from
time to time may change its address, facsimile number or other information for
the purpose of notices to that Party by giving notice specifying such change to
the other Party.

 

3.3 Entire Agreement. This Agreement supersedes all prior discussions and
agreements, whether oral or written, between the Parties with respect to the
subject matter hereof, and contains the entire agreement between the Parties
with respect to the subject matter thereof.

 

3.4 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition and delivered pursuant to Section
3.2. No waiver by any Party of any term or condition of this Agreement, in any
one or more instances, shall be deemed to be or construed as a waiver of the
same or any other term or condition of this Agreement on any future occasion.
All remedies, either under this Agreement or by applicable law or otherwise
afforded, will be cumulative and not alternative.

 

3.5 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
principles of conflicts of laws.

 

3.6 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND
FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 



7

 

 

3.7 Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any court of
competent jurisdiction in Los Angeles County, California or any federal court
sitting in Los Angeles County, California, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the full extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 3.2 will be deemed effective service of process on such party.

 

3.8 Successors and Assigns. The provisions of this Agreement will be binding
upon and inure to the benefit of the parties and their respective successors and
assigns, provided that Executive may not assign, delegate or otherwise transfer
any of his rights or obligations under this Agreement without the prior written
consent of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  COMPANY:       Bitzio, Inc.   A Nevada corporation       By: /s/ Tamy Aberson
Sloboda   Name: Tamy Aberson Sloboda   Title: President         EMPLOYEE:      
/s/ Hubert J. Blanchette   Hubert J. Blanchette

 

[Signature Page to Employment Agreement] 

 



9

 

 

